Citation Nr: 1438106	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  03-31 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.  

[The claim of entitlement to service connection for bilateral hearing loss will be addressed in a separated decision.]  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The appellant 

ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel 


INTRODUCTION

The appellant had active military service from November 1977 to October 1980.

This appeal initially came to the Board of Veterans' Appeals (Board) from a February 2002 rating decision.  That decision denied claims for service connection for both PTSD, and for an acquired psychiatric disorder other than PTSD (namely bipolar disorder).  The appellant appealed both issues to the Board, but at his hearing before the undersigned Veterans Law Judge in June 2005, the appellant's representative at that time specifically stated that the issue of service connection for bipolar disorder was being withdrawn.  See Hearing Transcript at p. 3, 11.  

A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Moreover, withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  Of note, the appellant did not object to the suggestion of his representative that the issue of service connection for bipolar disorder, essentially an acquired psychiatric disorder other than PTSD, had been withdrawn.  Accordingly, consistent with the appellant's stated desires, the Board adjudicated only the issue of service connection for PTSD in the November 2005 remand and the September 2009 decision.

The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In September 2010, the Court vacated the Board decision and remanded the appellant's claim for action consistent with the directives of a joint motion for remand (JMR).  Of note, the JMR, which was signed by the appellant's current representative, framed the issue as one of service connection for PTSD.  

However, after the issuance of the JMR, the appellant's representative began referring to the issue on appeal as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, such as in a January 2014 letter.   

The Board is aware that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in this case, the issue of an acquired psychiatric disorder other than PTSD has already been adjudicated by the RO, appealed by the appellant, and withdrawn by the appellant's representative.  While the appellant has since changed representatives for his psychiatric claim, this does not serve to resurrect a claim for service connection for an acquired psychiatric disorder other than PTSD.  See 38 C.F.R. § 20.204 (holding that a withdrawal is considered to be a withdrawal of the notice of disagreement and substantive appeal, and while an appellant may file to reinstate his appeal, it must be done within an appropriate timeframe).  Here, there was no motion to refile a claim for an acquired psychiatric disorder, other than PTSD, and the current representative's statements would be untimely as a substantive appeal.  To the extent that the appellant wants to pursue such a claim, he or his representative should provide new and material evidence to the appropriate VA regional office.
 
In March 2011, the Agency of Original Jurisdiction (AOJ) also denied the appellant's claim for service connection for tinnitus, which he has appealed to the Board.

The Board notes that this decision only addresses the two issues reflected on the title page.  In June 2012 the representative captioned on the first page of this decision limited his representation of the appellant to the two issues of service connection for tinnitus and service connection for PTSD.  With regard to the issue of service connection for bilateral hearing loss, the appellant is represented by a different representative, and that issue will therefore be addressed in a separate document.  

In May 2014, the representative requested an extension of 60 days to submit a medical report from Dr. A.S.  Although the Board did not get a chance to grant this request in a timely fashion, the representative did then submit a medical report from Dr. A.S., which was received at the Board in July 2014, so it appears no further action is needed on the request for an extension.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2011, the Board remanded the appellant's claim to comply with a JMR.  The JMR directed the Board to contact Poggioreale prison in Naples, Italy, and to request any information that the prison had as to deaths at the prison between April 1980 and July 1980, to include any information on murders and/or stabbings that may have taken place during that timeframe.

While letters were sent to the Poggioreale Prison and Correctional Facility in January 2013 and in February 2013, the letters asked only for any medical records that were of record regarding the appellant.  While no response was received from the prison, these requests simply do not comply with the Board's remand instructions, and therefore this claim must be remanded once again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, in reviewing the appellant's claims file once again, it is noted that he has been in receipt of Social Security Administration (SSA) disability for many years (since approximately 1995).  As these records may have a bearing on this claim, they should be sought.

It was also noted that the appellant reported being hospitalized for approximately four months in "Ankara" state hospital in New Jersey per a September 2000 psychiatric evaluation.  He also reported being treated at Douglas Gardens Mental Health Clinic in Miami Beach, Florida from 1996-2000.  It is unclear whether these records were ever sought, but on remand, they should be.

The Board recognizes that the report submitted in July 2014 by Dr. A.S. was favorable to the appellant's tinnitus claim.  However, considering that the Social Security records pre-date the claim for tinnitus, they may contain information about the Veteran's medical history that would assist in weighing the probative value of Dr. A.S.'s opinion and the unfavorable VA opinion.  Regardless, since VA is required to obtain and consider Social Security records, it would be premature to adjudicate the claim at this juncture based on what appears to be an incomplete evidentiary record.

Accordingly, the case is REMANDED for the following action:

1. Contact Poggioreale prison in Naples, Italy, and ask them to provide any records documenting deaths at the prison between April and July 1980, to include any record of stabbings or murders. All attempts to secure these records must be documented in the claims file.  If no records are found, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Contact the Social Security Administration (SSA) and request copies of any records relating to an award of SSA benefits to the appellant.  All efforts to obtain SSA records should be fully documented, and a negative response should be provided if records are not available.

3.  Contact the appellant and ask where he was hospitalized for four months in 1989 (listed as Ankara, NJ state hospital in a September 2000 psychiatric evaluation), and then seek any records he identifies, to include those from Douglas Gardens Mental Health Clinic in Miami Beach, Florida from 1996-2000.

4.  After the development above is completed in full, and if and only if an alleged stressor event is corroborated, the RO should arrange for the appellant to be examined by an appropriate provider to determine whether he has PTSD based on the corroborated stressor event in service.  The appellant's claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must be advised by the RO of the specific stressor event that is corroborated.  The examination and report thereof must be in accordance with DSM IV.

Following examination of the appellant and review of his claims file, the examiner must state whether the appellant at least as likely as not (a 50% or better probability) has PTSD related to the corroborated stressor event in service. If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for such diagnosis.  The examiner must explain the rationale for all opinions provided.

5.  Then readjudicate the appeal.  If the claims remain denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



